DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Response to Official Action
Presented arguments filed on January 7, 2021 are in response to the Non-Final Office Action mailed on November 10, 2020 have been made of record.  Claims 1 and 2 are currently pending in the application. Claims 3 and 4 has been cancelled. Claim 1 has been amended.

 Response to Arguments
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office Action. 
Applicant’s amendments and arguments to Claim 1 with respect to the 35 U.S.C. 103 rejection as being unpatentable over LYDEN AAKE (WO 02/46822 A1) and Raviv et al. (US 2009/0174946 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to glasses that have a shooting glass and a viewing device worn by a user and configured so that the viewing device has a screen integrated in the glasses, wherein a second conjugate image of the two conjugate images is transmitted to the camera and then forwarded to the at least one wireless communication protocols to the screen in the glasses worn by the user, as claimed in the amended Claim 1.
Examiner’s response to the presented arguments follows below:
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims to not further define the two conjugate images, merely that a camera captures one conjugate image (i.e. second image) and sends it to the screen of the glasses and the other conjugate image (i.e. first image) is passed through the collection section of the image capturing device, as viewed through the binocular section. Regardless, Lyden clearly teaches on Page 8, Lines 17-22 that the image-receiving member 14 is provided outside said aiming line and arranged to sense this light and the transferred image (i.e. one of two conjugate images) thereof in such a way that the image-receiving member 14 represents the motive or image and converts in to an electric signal (i.e. digitally image of object). Furthermore, Lynden teaches on page 4, lines 20-21 that possibilities are created for transferring in a wireless manner a sequence of images to an external visualizing unit and as further described on page 9 line 27, the display member 16 may also be realized by an external screen. The claim merely requires the beam splitter mirror multiplies an incoming image to form two conjugate images, wherein the first conjugate image is allowed to pass through a collection section of the image capturing device and a second conjugate image is transmitted to the camera and then forwarded to the wireless communication to the screen in the glasses worn by the user, as claimed in the amended claims. Lyden teaches 
Applicant further argues on pages 7 and 10 that “at the second part 8 of Lyden's set up, a portion of the viewed image is reflected by the reflecting member 12 to an electronic image receiving member 14, as opposed to a beam splitter mirror multiplies an incoming image to form two conjugate images, as claimed in claim 1”. Examiner respectfully disagrees. The claim merely requires the beam splitter mirror multiplies an incoming image to form two conjugate images, the camera positioned in the camera slot that captures one of the two conjugate images digitally. As described on page 7 lines 27-29 an incoming bundle of light beams forms an optical image of the object viewed. This makes it possible for the user to see the viewed object along the aiming line 5. Lynden further teaches on page 7, line 35 to page 8, line 4, the reflecting member 12 is semi-transparent in order to divide the light of said bundle of beams in two parts. This division is obtained by arranging the semitransparent reflecting member 12 to reflect a primary part of the light (i.e. second conjugate image or one image) and to let a secondary part of the light through so that the latter (i.e. first conjugate image or another image) is transmitted further substantially along 
Applicant further argues on page 11 that “it is improper to combine references where the references teach away from their combination”.  In response to applicant's argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The prior art’s mere disclosure of more than one alternative does not constitute a teaching away or exclusion from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. Lyden does not exclude the possibility of a shooter to aim at a target. On the contrary, Lyden teaches on page 9 lines 27, the display member 16 may also be realized by an external screen and is illustrated in Figs. 1, 2 and 6. Accordingly, although not expressly described, it would be possible for a shooter to aim at a target without raising the device to eye level by looking through an external screen. Therefore, Lyden does not teach away from the claimed invention by excluding the possibility of a shooter to aim at a target from a head mounted device, since Lyden teaches an external screen as a display member to visualize the image.
Applicant argues on page 12 that “The applicant respectfully submits that a skilled person would not make the proposed combination of Lyden, Raviv, Temovskiy and Haddick because the elements of Lyden would no longer perform the same function if combined” and on page 14 that “The proposed combination is without merit also because such modification would make Lyden's In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  While LYDEN teaches display member 16 is arranged to visualize the electronic image and may be mounted as an integrated part in the device, see Figs 3-5, Lyden also teaches that the display member 16 may be realized by an external screen, see Figs 1, 2 and 6. However, LYDEN does not specifically teach the external display device is a viewing device worn by a user. Hanson is now relied upon for teaching this limitation in Fig. 7, Col. 5:27-28, the solder 36 is outfitted with a screen 44, goggles or other similar eyewear where the display screen 44 is formed integral with the video display 14, Col. 6:38-39 and (Col. 6:42-44, Display screen 44 is transparent so the soldier may see through the screen when he is not focusing on images on the screen). The references are analogous because they provide an image displayed in external viewing device. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an external screen, such as a head mounted device, glasses or goggles, as suggested by Hanson in the invention of LYDEN in order to thereby enable military personnel to aim the weapon without assuming a line of sight position with respect to the 
Applicant argues on page 15 that “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious”. Examiner respectfully disagrees. Again, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). As noted above, Hanson combined with Lyden’s device does not change the key principle of the operation of Lyden, as Hanson is relied upon for teach an external screen, which is glasses or head mounted display.  It would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an external screen, such as a head mounted device, glasses or goggles, as suggested by Hanson in the invention of LYDEN in order to thereby enable military personnel to aim the weapon without assuming a line of sight position with respect to the aiming apparatus of the weapon (See Hanson, Col. 2:4-6) so that the soldier can aim the weapon from a full defilade position and shoot from the 
Applicant argues on page 17 that “Lyden and Raviv teach in a direction away from the claimed invention, and because the proposed combination would require substantial modification and redesign of Leyden and/or modified Leyden, there would be no rationale for a skilled person to try and combine these references to achieve the applicant's invention”. In response to applicant's argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The prior art’s mere disclosure of more than one alternative does not constitute a teaching away or exclusion from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. Lyden does not exclude the possibility of a shooter to aim at a target. On the contrary, Lyden teaches on page 9 lines 27, the display member 16 may also be realized by an external screen and is illustrated in Figs. 1, 2 and 6. Accordingly, although not expressly described, it would be possible for a shooter to aim at a target without raising the device to eye level by looking through an external screen. Therefore, Lyden does not teach away from the claimed invention by excluding the possibility of a shooter to aim at a target from a head mounted device, since Lyden teaches an external screen as a display member to visualize the image.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LYDEN AKE (WO 02/46822 A1) referred to as LYDEN hereinafter, in view of Hanson et al. (US 4,884,137 A) referred to as Hanson hereinafter, and in further view of Raviv (US 2009/0174946 A1) referred to as Raviv.
Regarding Claim 1, LYDEN teaches a wireless vision equipment for weapons (Fig. 6) comprising: 
an image capturing device (Page 7, line 3-4, a telescopic sight 1) configured to be mounted on a weapon (Page 12, line 2, firing device in the form of a gun 20) using standard weapon attachment systems (Fig. 6, item 35, a means for mounting of the device to a weapon 20), a camera slot (Fig. 2, the image-receiving member 14), an integrated transmitter using at least one wireless communication protocol (Page 9 lines 8-9, transfer may be wireless (i.e. requires integrated transmitter), for instance radio waves, microwaves, Bluetooth, IR or the like), a beam splitter mirror aligned with an aim line (Fig. 2, Page 10 lines 20-37, the reflecting member 12 along aiming line 5), wherein the beam splitter mirror multiplies an incoming image to form two conjugate images (Page 7, Lines 35 – Page 8, Lines 4, the reflecting member 12 is semi-transparent in order to divide the light of said bundle of beams in two parts. This division is obtained by arranging the semitransparent reflecting member 12 to reflect a primary part of the light (i.e. second conjugate image) and to let a secondary part of the light through so that the latter (i.e. first conjugate image) is transmitted further substantially along the aiming line 5), a camera positioned in the camera slot (Page 10, Lines 16-18, the image-receiving member 14 is provided in a casing 19, which is releasably connected (i.e. camera slot) to said house) that captures one of the two conjugate images digitally (Page 8, Lines 17-22, the image-receiving member 14 is provided outside said aiming line. The image-receiving member 14 is arranged to sense this light and the transferred image (i.e. one of two conjugate images) thereof in such a way that the image-receiving member 14 represents the motive or image (i.e. captures) and converts in to an electric signal (i.e. digitally)), a receiver, an antenna (Page 9 lines 8-9, transfer may be wireless (i.e. requires receiver and antenna), for instance radio waves, microwaves, Bluetooth, IR or the like), a cable (Page 9, Line 5-6, optical or electric cable from the image-receiving member 14 to the image-processing member 15), and a viewing device (Page 8, Lines 23-24, the electric signal, for instance a video signal, represents the image which the user views by means of the device 16) configured so that the viewing device has a screen (Page 9, Line 27, The display member 16 may also be realized by an external screen), wherein 
a first conjugate image of the two conjugate images is allowed to pass through a collection section of the image capturing device (Fig. 1 and 2, Page 8, Lines 6-7, the transmitted part reaches the eye 6 of the user via the ocular member 9), while a second conjugate image of the two conjugate images is transmitted to the camera (Page, 8, Lines 15-17, an electronic image receiving member 14 (i.e. camera), which is arranged to receive said reflected part of the light (i.e. second conjugate image)) and then forwarded (Page 10 lines 26-28, The optical image to the at least one wireless communication protocols (Page 9 lines 8-9, transfer may be wireless (i.e. requires transmitter), for instance radio waves, microwaves, Bluetooth, IR or the like) to the screen for the user (Page 9, Lines 11-15, the image-processing unit 15 is arranged to convert the electric signal to an electronic image, which is a representation in an electronic form of the image, which is transferred by the light and which the user views, Page 8, Lines 23-24, the electric signal, for instance a video signal, represents the image which the user views by means of the display member16); and
the receiver, using at least one of the wireless communication protocols (Page 9 lines 8-9, transfer (i.e. requires receiver to receive) may be wireless, for instance radio waves, microwaves, Bluetooth, IR or the like), allows data relating to wind to be transmitted to the viewing device used by the user (Page 10, lines 1-4, The device includes a sensor member 25, which is arranged to sense the value of one or several parameters, for instance the distance to an object viewed by the user. The device may also include sensor members for sensing the existing wind conditions).
While LYDEN teaches display member 16 is arranged to visualize the electronic image and may be mounted as an integrated part in the device, Figs 3-5 (See Page 9, Line 26) or the display member 16 may also be realized by an external screen, see Figs 1, 2 and 6 (See Page 9, Lines 25-28), LYDEN does not specifically teach an external screen is a screen integrated in glasses worn by a user. Therefore, LYDEN fails to explicitly teach glasses that have a shooting glass and a viewing device worn by a user and configured so that the viewing device has a screen 
However, Hanson teaches glasses that have a shooting glass (Fig. 7, Col. 5:27-28, the solder 36 is outfitted with a screen 44, goggles or other similar eyewear where the display screen 44 is formed integral with the video display 14, Col. 6:38-39) and a viewing device worn by a user (Fig. 7, the video display equipment 14) and configured so that the viewing device has a screen integrated in the glasses (Col. 6:56-58, a beam splitter video screen 71 provides the medium upon which the image is protected by the display unit 14) and forwarded to the at least one wireless communication protocols (Col. 6:49-50,  the remote image transmitter may be a gun) to the screen in the glasses worn by the user (Col. 6:42-44, Display screen 44 is transparent so the soldier may see through the screen when he is not focusing on images on the screen). 
References LYDEN and Hanson are considered to be analogous art because they provide an image displayed in external wireless device. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an external screen, such as a head mounted device, glasses or goggles, as suggested by Hanson in the invention of LYDEN in order to thereby enable military personnel to aim the weapon without assuming a line of sight position with respect to the aiming apparatus of the weapon (See Hanson, Col. 2:4-6) so that the soldier can aim the weapon from a full defilade position and shoot from the hip (Col. 5:47-48) with the video camera fastened to the rear portion of the rifle barrel and above the sight mechanism so as to provide an unobscured aim of the rifle, should the soldier use the weapon in a conventional manner (See Hanson, Col. 5:5-8) which would significantly reduce the time to thus aim and fire the weapon (See Hanson, Col. 5:43-44).

In addition, LYDEN in view of Hanson fails to teach the at least one of the wireless communication protocols, allows data relating to temperature, map, wind and topographical features of a geographic location to be transmitted to the viewing device used by the user.
However, Raviv teaches the least one of the wireless communication protocol (Par. [0036], the information displayed in the small see-through transparent display visor originates in a mobile device and is transmitted to the optics module via Bluetooth or other wireless connection) allows data relating to temperature, map, wind and topographical features of a geographic location to be transmitted to the viewing device used by the user (Par. [0032], an add-on HMD clip to goggles, such as snow goggles for downhill skiers, snowboarders and cross country athletes can receive information, such as environmental (i.e. temperature, wind), navigational (i.e. map and topographical features), safety information). 
References LYDEN, Hanson and Raviv are considered to be analogous art because they provide an image displayed in external wireless device. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying receiving additional data as suggested by Raviv in the inventions of LYDEN and Hanson in order to provide the wearers with visual information as an augmented overlay without losing awareness of the surroundings (See Raviv, Par. [0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LYDEN (WO 02/46822 A1), in view of Hanson et al. (US 4,884,137 A), in view of Raviv (US 2009/0174946 A1), and in further view of Temovskiy et al. (US 2009/0040308 A1) referred to as Temovskiy hereinafter.
Regarding Claim 2, LYDEN in combination with Hanson and Raviv teaches Claim 1. LYDEN in combination with Hanson and Raviv does not specifically teach the camera capable of enlarging an image. Therefore, LYDEN in combination with Hanson and Raviv fails to explicitly teach the camera comprises a processor function configured to perform image resizing.
However, Temovskiy teaches the camera (Fig. 6, Par. [0040], a camera 630 is mounted on the weapon 601 and oriented along the axis of the weapon 601) is configured to perform image zooming (Fig. 7, Par. [0042], a weapon-mounted camera image 672 is also projected onto the helmet-mounted display 670 and may be located anywhere with the display 670.  The weapon-mounted camera image 672 may comprise a "zoomed" image (i.e. resized image) with the amount of zoom manually or automatically controlled (i.e. processor function Par. [0044])).
References LYDEN, Hanson, Raviv and Temovskiy are considered to be analogous art because they provide an image displayed in external wireless device. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying resizing an image on an external display device or screen as suggested by Temovskiy in the inventions of LYDEN, Hanson and Raviv in order to allow the weapon to be more accurately aimed (See Temovskiy, Par. [0047]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425